Russell, C. J.
1.' There was no error in the rulings on testimony, or in the instructions to the jury to which exceptions were taken.
2. The court did not err in not charging the jury that the defendants would not be liable unless they had, after joining the voluntary association, delegated to the signer of the note power and authority to bind them. The would-be promoters of the proposed corporation could, under the evidence submitted, be properly considered as partners in a joint undertaking; and where the relation of partners exists, any partner may bind all the others by his acts within the scope of the partnership business.
3. The request for the court to charge the law of partnership, as embodied in sections 3155 to 3158 of the Civil Code, was too general and indefinite, even if the principles embodied in these sections of the code were applicable to the issues and the evidence.
4. The controlling issues of fact were as to whether the several defendants, each and all jointly agreed to establish a social club lcncftvn as the Seminole Club, and whether the debt which was the subject of the suit was contracted for the benefit of that club. Each of the defendants was a witness in the case, and no one of them denied having agreed to become a member of the club, and there was proof that one of the defendants admitted that he was a silent partner in the business conducted by it. All of them knew the club was conducting business and patronized it. All the defendants were present at a meeting called for the purpose of organizing the club, and a statement was made in their hearing that a charter could not be obtained. None of them abandoned the pursuit of the original undertaking, and the fact that they would not have entered the association but for the fact that they were influenced by the advice and belief that they would not be liable for any of its debts is immaterial.
5. There was no error in refusing a new trial.

Judgment affirmed.


Broyles, J., not presiding.